The chancellor evidently dismissed the bill of complaint because there was a legislative validating Act which was not attacked as being an arbitrary and unwarranted exercise of governmental power, as might have been done, and possibly sustained on this record. See A. C. L. R. Co. vs. Gainesville,83 Fla. 275, 91 So. 118.
The question of benefits is one for determination of the legislature and I am aware of no case which holds as *Page 13 
a matter of constitutional law that the determination of benefits must conform to any particular scheme, so long as it is fair and not arbitrary when viewed in the light of the particular case before the Court. I am unable to perceive where the Chancellor committed error in dismissing the bill under the circumstances here shown where no attack was made on the validating Act which may or may not be later found to be arbitrary as applied here.